The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicant’s response filed on 01/27/2022 in which claims 1, 11, and 18 were amended has been entered of record. Claims 1-18 are pending and claims 1, 11, and 18 are independent.

Comments on Amendment – Must Show Support, Must Explain Patentable Novelty
Applicant amended independent claims 1, 11, and 18 but did not point out support as required by MPEP 2163(II)(A). Applicant is reminded that when amending or adding new claims, applicant is required to point out support.
	The examiner is unable to find support in applicant’s originally filed disclosure for the laterally running wires, nor has applicant attempted to indicate how they believe the claims are supported by their originally filed disclosure. These claims are rejected under 112, 1st paragraph, as lacking adequate written description. It seems applicant is relying upon their Figure 2, but however the claim language reads on Figure 2 is unclear because the claim is overly complicated in the manner in which it is drafted (see definiteness requirement rejection below).
Further, applicant is reminded that when filing a reply to an Office action on the merits, applicant is required to:
(1) "distinctly and specifically point[] out the supposed errors in the examiner's action," per 37 C.F.R. 1.111(b);

(2) "reply to every ground of . . . rejection in the prior Office action," per 37 C.F.R. 1.111(b);

(3) "present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references," per 37 C.F.R. 1.111(b);

(4) “clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited,” per 37 C.F.R. 1.111(c); and

(5) “also show how the amendments avoid such references,” 37 C.F.R. 1.111(c).

Although applicant argues the Kopf only “lateral[ly] add[s]” by diagonal vias and not vertical vias, applicant’s arguments merely amplify the lack of adequate written description. Applicant does not describe, in their originally filed disclosure, their vias as required to be vertical. More importantly, applicant argues the applied reference’s “laterally adding is not achieved with laterally running wires,” however, again, these are arguments are directed to subject matter applicant does not have support for claiming. A 112, 1st paragraph, lack of adequate description rejection is added because applicant does not have support for their present claims, based upon their argument to distinguish from the previously applied references.
The examiner understands applicant may be attempting to rely upon features shown only in Figure 2, for example, the vias depicted as shaded rectangles 205 in Figure 2 and the unlabeled circuit schematic lines depicted as horizontal in Figure 2. This Figure, however, is not drawn to scale and is not described as representing a cross section of the actual formed device. Instead, it is a block diagram depicting general circuit block diagrams like a multiplexer circuit element, buffer element, and signal lines as would be understood as representative of a circuit schematic. Applicant cannot rely upon their circuit schematic as support for particular dimensions, orientations, or directions of the lines or the vertical vias.
Claim Rejections - 35 USC § 112 – Written Description Requirement
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant attempted to annotate their Figure 2 to show how they believe their claims are supported, in the Remarks page 6 filed August 10, 2021. Figure 2 is not described as being drawn to scale, and it does not appear to be an actual cross section of the device. Instead, it appears to be a mere drawing representing a circuit schematic and general block diagram features. As discussed below, Figure 2 cannot be relied upon to support specific directions or specific distances or specific “lateral add[ing],” without a written description explaining these details. They are and have been new matter.
Independent claims 1, 11, and 18 recite “vertical vias,” but applicant only has support for through silicon vias (TSV; e.g., Spec. para. 24). Applicant attempts to distinguish their disclosed TSVs from the prior art Knopf (US 5585675) vias by claiming the vias as “vertical,” as compared for Knopf’s vias which are described as being at an “angular offset” (or i.e., not vertical). Although applicant shows vertical lines in Figure 1 and represents the TSVs as rectangles in their block diagram Figures 2–5, these figures do not appear to represent an actual side-view of the semiconductor memory device. None of Figures 2–5 are described as being cross sections of the device. In other words, not being a cross section means applicant cannot rely upon their block diagram for dimensions, directions, orientations.
Furthermore, applicant only uses the term “vertical” once in their originally filed disclosure (Spec. para. 15) in the context of how the memory chips may be “stacked.” But in paragraph 15, applicant explains the memory chips may be “horizontally” stacked, which would mean the vias are cannot be vertical.
Additionally claims 1, 2, 11, 12, and 18 recite “wires” coupled to the vias, but the application disclosure as originally filed discloses interconnects. Applicant does not dispute the references meet the term “wire,” however, there is no support in the originally filed disclosure for “wires,” other than the disclosed “interconnects” and their representation in Figures 2–5 as lines being drawn vertically and horizontally to connect a lower chip’s via to an upper chip’s via. Because applicant does not describe the term “wire” in their disclosure, the plain and ordinary meaning applies, which may be: “metal in the form of a usually very flexible thread or slender rod” “a thread or rod of such material.” Merriam-Webster.com/dictionary/wire. However, the term “interconnect” means “The wiring in an integrated circuit that connects the transistors to one another and to external connections.” see AppliedMaterials.com/resources/glossary (term “interconnect”). Applicant uses the term “interconnect,” and that’s the most appropriate word to use, instead of “wire.”
Claims 1, 2, 3, 4, 5, 6, 11, 12, 13, 14, 15, 16, and 18 seek to further define the “wires” (actually interconnects) as “running laterally” or creating “a lateral offset” such that there are “lateral offsets,” a “second lateral offset in an opposite lateral direction,” some having the “same lateral offset length” while others have a “different lateral offset length.” There is no description of the wires running “laterally” or creating “lateral” offsets, or running in any particular direction. Applicant’s originally filed disclosure is devoid of any “lengths,” including same lengths or different lengths. Although applicant may be attempting to claim features they believe are shown in Figure 2, Figure 2 is not described as being drawn to scale and it is not a cross-section that would convey directions, distances, etc. Applicant cannot seek patent protection for lengths that are not disclosed.
These claims are rejected under 112, second paragraph, as failing the definiteness requirement as discussed below.
Claim Rejections - 35 USC § 112 – Definiteness Requirement
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 11, 12, and 18 employ the term “wire,” however that term does not make sense in light of the disclosure because the originally filed disclosure refers to the feature as an interconnect. For purposes of compact prosecution, the term “wire” is interpreted as meaning “interconnect.” Applicant may correct these claims by changing the use of “wire” to –interconnect--.
Claims 1, 2, 3, 4, 5, 6, 11, 12, 13, 14, 15, 16, and 18 are overly confusing in their use of “running laterally,” “lateral offset,” “laterally add,” “distances,” etc. as discussed above in the written description requirement rejection. The claims are even more confusing the more times these terms are repeated. There is no description of lateral, distances, or anything regarding the direction these interconnects run. The Figures are not described as drawn to scale and do not represent cross sections of the actual made device, but instead appear as a hybrid circuit schematic/block diagram.
For the term “laterally add,” in their Remarks page 6 filed August 10, 2021, applicant marked-up their application Figure 2 to show arrows on the lower chip and upper chip to show the lateral offsets, and then added dotted lines between to solder balls of one chip to suggest “addition of lateral offsets.” Applicant’s markup, however, did not and still does not make sense because the offsets are not “add[ed].” Figure 2 does not contain a written description to evince the adding of offsets, whatever applicant intends that to mean. Because “lateral add[ing]” does not make sense, and there is no supporting description but only argument of counsel by way of annotations on their Figure 2, the claims requiring the lateral offsets to be “laterally add[ed]” renders the claims indefinite.
Additionally, the use of the term “respective” suggests an antecedent, but whatever that may be in the claim is unclear and compounded by the repeated use of “respective.”
Applicant describes 3D stacked memory chips, where the interconnects are offset (see Title). None of the claims bring that level of clarity, and for this reason the claims fail to adequate define boundaries that would place the public on notice as to the scope of protection.
MPEP 2173.02 explains:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008):

We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Because this application is under examination, applicant has the opportunity and obligation to amend ambiguous claims to place the public on notice as to the scope of protection. Applicant must present a claim that is clear in its boundaries.
The most compelling reason these claims are indefinite is the inordinate complexity in applying, against the claims, prior art Figures that are identical to applicant’s Figure 2, which represents the claimed invention. The simplicity of the invention shown in applicant’s Figure 2 is obfuscated by the unnecessary complexity of the manner in which the claims were drafted. Figure 2 is more illuminating as to the invention than the claim. The only way the examiners can meaningfully apply prior art, is to apply prior art to what is shown in applicant’s Figure 2.
For purposes of compact prosecution, the examiner will interpret the claims as reciting a stacked memory that has vias, and interconnects that offsets the connections of the vias, as is shown in applicant Figure 2.
Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 8-18  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Yamada (US 20080150359) Figure 5. This rejection amplifies the definiteness requirement rejection.

    PNG
    media_image1.png
    801
    840
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    745
    790
    media_image2.png
    Greyscale

Yamada, a reference by Elpida Memory, Inc., describes stacked “semiconductor devices” that have interconnects that offset the connections to through silicon vias (TSVs) of the stacked chips in exactly the same way as application Figure 2. Elpida Memory, Inc. was a well-recognized DRAM memory manufacturer, and DRAM is well-recognized by persons skilled in the art as being used in a “computer.” Being a published application by Elpida Memory, Inc., a well-recognized DRAM manufacturer producing DRAM for use in “computers,” means Yamada’s stacked “semiconductor devices” would be readily recognized and understood by persons skilled in the art as referring to stacked DRAM for use in a computer. see MPEP 2123(I) (“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art . . . .”); Cf. MPEP 2128 (II)(C) (“An electronic publication, like any publication, may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.”). Yamada, however, do not describe the stacked memory being on “system on chip” (SoC).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Yamada (US 20080150359) Fig. 5 and Solomon (US 20090070721) Figure 29.
Yamada teaches the limitations of claim 1, as discussed above. Yamada does not mention a “system on chip.”

    PNG
    media_image3.png
    679
    902
    media_image3.png
    Greyscale

Solomon shows a desirable implementation of a 3D stacked memory that includes a system on chip.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Yamada’s stacked memory device (having the offset connections) to the teachings of Solomon’s stacked memory device (having an SoC to control the memory chips) for the purpose of providing a controller for the memory chips that could serve as an interface for transmitting/receiving required signals, performing signal processing, and controlling access to/from and functionality of the memory chips.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ito et al. (US Pub. 2011/0148469) in view of Wendt et al. (US Pat. 7,286,384).

    PNG
    media_image4.png
    670
    624
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    504
    571
    media_image5.png
    Greyscale

Regarding claims 1 and 18, Fig. 2 of Ito discloses an apparatus, comprising: 
a plurality of stacked memory semiconductor chips [210 to 218], each of the memory semiconductor chips comprising a bottom side interface [bottom of 211] to form electrical connections with a respective immediately lower semiconductor chip [210] that the bottom side interface is mounted upon, the bottom side interface comprising: 
conductive terminal [G] connections to the immediately lower semiconductor chip [210] on an underside of the bottom side interface; and,
respective wires [H] coupled to respective bottom ends of vertical vias [H1] that run through a respective semiconductor chip [211] of the bottom side interface above the bottom side interface along respective vertical axes [V], the respective wires [H] running laterally to couple respective ones of the respective bottom ends to respective ones of the terminal connections [F] such that a lateral offset [since applicant FAILED to claim what is being off-set, any kind of offset can be read into the claim. In this case, connection between E & F provide an offset in distance] is effected between a bottom end that is electrically connected to a terminal connection by a laterally running wire [H] such that the bottom end [F or bottom of H1] is aligned with one of the vertical axes [V] and the terminal connection [F or bottom of H1] is aligned with another one [H2] of the vertical axes, wherein, first and second lateral offsets achieved with first and second laterally running wires [first and second lateral offsets are at any chosen point along H. Wire H can divided into two sections making it two wires connecting together] of a same node [the node between E and F] across first [chip 211] and second [chip 210] consecutive chip-to-chip interfaces laterally add [the distance between any two chosen points along H can be added]. 
In addition, Fig. 5 of Wendt also discloses a memory device having multiple tiers [500, 510, 520, and 530] stacking that comprises multiple vias [V1 and V2]. Each vias first and second lateral offsets [LO1 and LO2] of a same electrical node across first and second consecutive chip-to-chip interfaces laterally add.
Therefore, it would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Wendt’s lateral offsets adding laterally to the teaching of Ito memory device for a purpose of allowing each chip to be identically configured.
Regarding claims 2 and 12, Fig. 2 of Ito discloses wherein respective lateral offsets imposed by a group of the respective wires [TSVs that connects dies together able to create lateral offsets in horizontal direction. For example, the connections of components A, B, and C] that are connected to a group of neighboring bottom ends include a plurality of offsets in a first lateral direction and a second offset in an opposite lateral direction.
Regarding claims 3 and 13, Fig. 2 of Ito discloses where the plurality of offsets each have the same lateral offset length [for components A & B] and the second offset has a different lateral offset length [component C].
Regarding claims 4 and 14, Fig. 2 of Ito discloses wherein the same lateral offset length corresponds to a distance between neighboring ones [between dies 210 and 211] of the vertical axes.
Regarding claims 5 and 15, Fig. 2 of Ito discloses wherein the different lateral offset length corresponds to a distance across the group of neighboring bottom ends [between components B and C].
Regarding claims 6 and 16, Fig. 2 of Ito discloses wherein a conductive path that extends downward through the plurality of stacked semiconductor chips [210 to 218] through advances through a lateral offset in the first lateral direction with each next lower [similar to TSV on components A, B, and C] semiconductor chip and then realigns back to a vertical axis that the conductive path ran along at a higher semiconductor chip [upper dies of 210] by advancing in the opposite lateral direction.
Regarding claim 7, Fig. 2 of Ito discloses wherein the stacked memory semiconductor chips are mounted on a lower system on chip (SoC) semiconductor chip [as shows in Fig. 2, upper chips are mounted on lower chip].
Regarding claims 8 and 9, Fig. 2 of Ito discloses wherein the stacked memory semiconductor chips are DRAM semiconductor chips [paragraph 0067].
Regarding claims 10 and 17, paragraph 0018 discloses wherein the plurality of stacked memory chips reside in a computer.
Regarding claim 11, Fig. 2 of Ito discloses a memory chip, comprising: 
a bottom side [bottom side of chip 211] interface to form electrical connections with a respective immediately lower semiconductor chip [210] that the bottom side interface is to be mounted upon, the bottom side interface comprising: 
conductive terminal [G] connections on an underside of the bottom side interface; and
respective wires [H] coupled to respective bottom ends of vertical vias [H1] that run through the memory chip [211] above the bottom side interface along respective vertical axes [V], the respective wires running laterally to couple respective ones of the respective bottom ends to respective ones of the terminal connections [E and F] such that a lateral offset is effected [since applicant FAILED to claim what is being off-set, any kind of offset can be read into the claim. In this case, connection between E & F provide an offset in distance] between a bottom end that is electrically connected to a terminal connection by a laterally running wire [H] such that the bottom end [bottom of H1] is aligned with one of the vertical axes [V] and the terminal connection [F] is aligned with another one of the vertical axes [V], wherein, first and second lateral offsets [first and second lateral offsets achieved with first and second laterally running wires [first and second lateral offsets are at any chosen point along H. Wire H can divided into two sections making it two wires connecting together] of a same electric node [the node between E and F] across first [chip H1] and second [chip C] consecutive chip-to-chip interfaces laterally add [the distance between any two chosen points along H can be added].
In addition, Fig. 5 of Wendt also discloses a memory device having multiple tiers [500, 510, 520, and 530] stacking that comprises multiple vias [V1 and V2]. Each vias first and second lateral offsets [LO1 and LO2] of a same electrical node across first and second consecutive chip-to-chip interfaces laterally add.
Therefore, it would have been obvious to an ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Wendt’s lateral offsets adding laterally to the teaching of Ito memory device for a purpose of allowing each chip to be identically configured.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/
Primary Examiner, Art Unit 2825

/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825